Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 1 of 19 PageID 15138



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


  PARKERVISION, INC.,

                       Plaintiff,

  v.                                                         Case No: 6:14-cv-687-Orl-40LRH

  QUALCOMM INCORPORATED,
  QUALCOMM ATHEROS, INC., HTC
  CORPORATION and HTC AMERICA,
  INC.,

                       Defendants.
                                           /

                                           ORDER

          This cause is before the Court on the following:

          1.    Defendants’ Motion for Partial Summary Judgment of Noninfringement

                Based on Collateral Estoppel, filed September 27, 2019 (Doc. 318)1;

          2.    Plaintiff ParkerVision’s Response in Opposition, filed October 25, 2019

                (Doc. 327); and

          3.    Defendants’ Reply, filed November 8, 2019 (Doc. 330).

          Upon consideration and review of the record as cited by the parties in their

  respective briefs, the Court denies Defendants’ motion for partial summary judgment.

  I.      BACKGROUND

          This action was commenced on May 2, 2014, when ParkerVision sued several

  defendants for the alleged infringement of multiple patents. (Doc. 1). Plaintiff amended its



  1    Defendant filed a sealed version of the Motion for Partial Summary Judgment with
       leave of the Court. (Doc. 321).
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 2 of 19 PageID 15139



  Complaint on August 21, 2014. (Doc. 26). ParkerVision contends its “efforts to develop

  its down-conversion, up-conversion, and complementary wireless communications

  technologies culminated in the ideas patented in U.S. [among others] Patent Nos. . . .

  7,218,907 (“the ‘907 patent”) [and] 7,865,177 (“the ‘177 patent”). . .” 2 (Doc. 26, p. 2).

  Those patents arose from a discovery by ParkerVision engineers in the mid to late 1990s

  that “RF direct conversion receivers using ParkerVision’s innovative RF energy transfer

  sampling could replace the widely used and conventional super-heterodyne receivers by

  the process of sampling a RF carrier signal and transferring power to create a

  downconverted baseband signal.” (Id. at p. 5). ParkerVision’s up-conversion and down-

  conversion technology provides numerous benefits, including lower power consumption,

  size and integration benefits, and reduced cost. (Id.). The emerging popularity of

  smartphones drove the need for smaller, more efficient receivers able to support multiple

  frequency bands, and that need was satisfied by ParkerVision’s patented technology. (Id.

  at p. 7).

         ParkerVision contends that Qualcomm and HTC devices capable of down-

  conversion of a higher-frequency signal (a carrier signal) to a lower-frequency signal (a

  baseband signal), as claimed in the ‘907 patent, are infringing. (Id. at pp. 108, 111, 113,

  116). For the same reasons, Plaintiff alleges that Qualcomm and HTC infringe their ‘177

  patent. (Id. at pp. 122, 125, 127, 129). The issue is whether the district court’s finding of

  noninfringement in prior patent litigation between these parties, as affirmed by the Federal




  2   Defendants’ Motion for Partial Summary Judgment only concerns the ‘907 and ‘177
      receiver patents. (see generally Doc. 318). Defendants allegedly infringed other
      patents held by ParkerVision, but those patents are not relevant to the instant motion.



                                               2
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 3 of 19 PageID 15140



  Circuit, rises to the level of claim preclusion. The answer to that question requires an

  understanding of the prior lawsuit–ParkerVision I. 3

         A.     ParkerVision I

         The procedural history of ParkerVision I is not in dispute. In 2006, ParkerVision

  sued Qualcomm for infringing several patents claiming receivers that down-convert RF

  signals by energy sampling, including U.S. Patent Nos. 6,061,551; 6,370,371; and

  6,266,518. (Doc. 318, p. 2; Doc. 327, p. 1); see also, ParkerVision v. Qualcomm, 27

  F.Supp.3d 1266, 1271–75 (M.D. Fla. 2004). In 2013, a jury returned a verdict in favor of

  ParkerVision, but the district court ultimately granted Judgment as a Matter of Law

  (“JMOL”) in favor of the Defendant. ParkerVision, 27 F.Supp.3d at 1278.

         In its order granting JMOL in ParkerVision I, the district court described the

  technology at issue:

                The complex technology at issue in this patent infringement
                action concerns methods and devices for down-converting
                electromagnetic (radio frequency) signals by “energy
                sampling.” (See Doc. 336–13.) By using the same
                components previously used to down-convert modulated high
                frequency signals by “voltage sampling” (switches, capacitors,
                and resistors), energy sampling down-converts a modulated
                high frequency signal by altering the size of the capacitor, the
                duration that the switch is closed, the impedance of the
                resistors, and the value of the load. (See Doc. 386, pp. 273–
                78; Doc. 402, pp. 175–77.) Such alterations result in the
                energy—not the voltage—of the carrier signal being sampled,
                stored, and used to generate the desired lower frequency
                signal. (See Doc. 402, pp. 84–85.)



  3   Defendants acknowledge that filing a summary judgement motion before the Court
      has issued a claim construction order and while discovery is ongoing is “somewhat
      irregular.” (Doc. 318, p. 2 n.2). However, the unique posture of this case renders
      Defendants’ motion for partial summary judgment an appropriate vehicle for
      determining whether the parties should invest energy and expense litigating the
      infringement allegations arising from receiver patents ‘907 and ‘177.



                                               3
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 4 of 19 PageID 15141



  Id. at 1269.

         The jury found Qualcomm’s accused products infringed claims 23, 25, 161, 193,

  and 202 of the ‘551 patent; thus, the district court, in granting JMOL, analyzed the

  pertinent language of the ‘551 patent. 4 Id. at 1270. Claim 23 of the ‘551 patent is an

  independent apparatus claim that covers:

                 An apparatus for down-converting a carrier signal to a lower
                 frequency signal, comprising:

                       An energy transfer signal generator;

                       A switch module controlled by said energy transfer
                       signal generator;

                       A storage module coupled to said switch module;

                       Wherein said storage module receives non-negligible
                       amounts of energy transferred from a carrier signal at
                       an aliasing rate that is substantially equal to a
                       frequency of the carrier signal plus or minus a
                       frequency of the lower frequency signal divided by n
                       where n represents a harmonic or sub-harmonic of the
                       carrier signal, wherein a lower frequency signal is
                       generated from the transferred energy.

  Id. at 1272 (emphasis added); (Doc. 318-14).

         Claim 161 covers the “apparatus according to claim 23, wherein said storage

  device comprises a capacitive storage device sized to store substantial amounts of

  energy relative to energy contained in a percentage of half cycles of a carrier signal,

  whereby said capacitive storage device integrates the transferred energy.” Id. (emphasis

  added); (Doc. 318–14).




  4   While neither the ‘907 nor the ‘177 were at issue in ParkerVision I, both patents are
      continuations of the ‘551 patent. (Docs. 318-12–14; 318-23–29).



                                              4
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 5 of 19 PageID 15142



         Claim 202 covers the apparatus of claim 23:

                wherein said storage module receives and integrate [sic]
                controlled substantial amounts of energy transferred from the
                carrier signal over aperture periods wherein said storage
                module generates a lower frequency signal from the
                integrated energy wherein the transferring of energy
                substantially prevents accurate voltage reproduction of the
                carrier signal during the apertures. 5

  Id. (emphasis added); (Doc. 318–14).

         The district court held that the testimony of ParkerVision’s expert witness, Dr.

  Prucnal, compelled entry of JMOL in favor of Qualcomm:

                In his testimony on redirect examination, Dr. Prucnal again
                pointed to the charging and discharging of the capacitors as
                evidence of direct infringement:

                       [B]ecause the energy from the baseband signal—from
                       the carrier signal is transferred through the switch. It's
                       accumulated by the capacitor. And that energy is then
                       used to generate the baseband signal following the
                       capacitor.... [And because the switch] completes the
                       circuit and allows energy to flow into the capacitor. If it
                       were not a switch circuit, this would not be a capacitor
                       that's being charged and discharged. It would just be a
                       continuous flow. So the switch is creating the charging
                       cycle. And then when the switch opens, that's creating
                       the discharging cycle. And that's how the energy is
                       then transferred from that point.

  Id. at 1282. Dr. Prucnal testified on cross-examination that the double balance mixers in

  the Qualcomm accused devices “create the baseband before the lower frequency signal

  reaches the capacitors.” Id. at 1283. Because the Qualcomm devices create the

  baseband before the storage capacitor, the products do not infringe. Id.



  5   The district court noted that “[i]n its Markman briefing, Qualcomm argued that the term
      ‘generating’ was indefinite but that if any construction was possible, it should mean
      ‘creating a lower frequency signal from the previously transferred energy.” Id. at 1275.
      The district court elected not to construe the term “generating.” Id. at 1276.



                                                5
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 6 of 19 PageID 15143



         The Federal Circuit cited the same testimony from Dr. Prucnal in affirming the

  district court’s order granting JMOL:

                Dr. Prucnal testified that the identified capacitors in the
                accused products contribute to the generation of the
                baseband signal by going through a “charging and
                discharging” cycle, which is controlled by a switch inside the
                mixer circuit. Closing the switch allows energy from the carrier
                signal to flow into the capacitor and accumulate there
                (“charging”); opening the switch allows the capacitor to
                release the accumulated energy into the rest of the circuit
                (“discharging”). Dr. Prucnal testified that the charging and
                discharging cycle results in an accumulation of energy from
                the carrier signal, which is then used “to generate the
                baseband signal following the capacitor.

                ...

                Dr. Prucnal's admission that the double-balanced mixer
                creates the baseband signal before that signal reaches the
                identified capacitors means that Qualcomm products obtained
                the baseband signal from “somewhere other than” the energy
                stored in the capacitors, precluding a finding of infringement.

  ParkerVision, Inc. v. Qualcomm Inc., 621 F. App’x 1009, 1013–14 (Fed. Cir. 2015), reh’g

  denied, 627 F. App’x 921. 6

         B.     Summary of Claim Preclusion Contentions

                1.     Qualcomm’s Position

         Qualcomm contends that “ParkerVision cannot escape a basic fact: ParkerVision’s

  receiver claims depend on the creation of a baseband signal using an energy storage

  device (e.g., a capacitor), but Qualcomm’s receiver designs use a current-mode double-

  balanced mixer to create the baseband signal, not any energy storage device.” (Doc. 318,

  p. 1). Qualcomm asserts that Plaintiff’s infringement theory for the ‘907 and ‘177 patents


  6   The Federal Circuit rejected Plaintiff’s “newly minted theory that the signal coming out
      of the double-balanced mixer is not the baseband, but instead is a baseband being
      ‘modulated’ or ‘carried’ on the carrier signal.” 627 F. App’x at 922.



                                               6
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 7 of 19 PageID 15144



  are based on Qualcomm’s Magellan (RTR8600) design. (Id. at p. 2). Qualcomm states

  that no other theory is charted in ParkerVision’s infringement contentions. 7 (Id.). Because

  Qualcomm’s products use the double-balanced mixers to create a baseband signal

  before the signal reaches the capacitors, they do not infringe the ‘907 or ‘177 patents. (Id.

  at p. 3). Qualcomm further submits that the Court’s finding in ParkerVision I constitutes

  claim preclusion, since the ‘907 and ‘177 patents are continuations of the ‘551 patent at

  issue in ParkerVision I. (Id. at p. 4).

         To bolster its claim preclusion argument, Qualcomm discusses proceedings held

  before the International Trade Commission (“ITC”) and a companion case in

  Jacksonville. 8 (Id. at p. 7). The ITC investigation involved four ParkerVision patents,

  including the ‘528 patent. (Id. at p. 8). Similarly, the Jacksonville litigation concerned the

  ‘528 patent. (Id. at p. 10). The ‘528 patent stems from the ‘551 patent, and it lists the ‘177

  patent as related and from the same family. (Id. at p. 12). ParkerVision ultimately dropped

  the case before the ITC, although the parties disagree over the motivation behind that

  decision. 9 (Id. at p. 9). The Jacksonville case is ongoing.



  7   ParkerVision identified the accused products as providing a method for down-
      converting an electromagnetic signal; for example, the Magellan and FlyingDutchman,
      Nucleus, Ramsis, Odyssey, and Volans. (Docs. 321-4; 321-5).
  8   In re the Matter RF Capable Integrated Circuits and Products Containing the Same,
      No. 337-TA-982 (ITC); ParkerVision v. Apple, et al., No. 3:15-cv-1477 (M.D. Fla. Dec.
      14, 2015).
  9   ParkerVision argues that the proceedings before the ITC involve different patents than
      those involved in this suit or ParkerVision I. (Doc. 327, p. 17). ParkerVision states it
      chose to terminate the investigation, because the ALJ granted a defense motion to
      strike key parts of Plaintiff’s expert report. (Id. at p. 18). Because the outcome of the
      proceedings before the ITC were never resolved on the merits, the Court will not
      consider those proceedings, or the ongoing Jacksonville litigation, in resolving the
      instant motion.



                                                7
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 8 of 19 PageID 15145



                  2.      ParkerVision’s Position

          Plaintiff identifies the critical finding by the district court and the Federal Circuit in

  ParkerVision I as the presence of a “generating” limitation in the asserted patents. (Doc.

  327, p. 3). “Like the district court, the Federal Circuit understood the ‘generating’ limitation

  in the asserted patents to require ‘that the baseband signal is generated from the energy

  stored in’ the capacitors immediately downstream of the double-balanced mixers.” (Id. at

  pp. 3–4). ParkerVision argues that in the instant case, it has dropped the receiver patents

  that contain a “generating” limitation. 10 (Id. at pp. 3, 5). ParkerVision claims that the lack

  of the “generating” limitation in the ‘907 and ‘177 patents prevents the application of claim

  preclusion. (Id.). ParkerVision thus contends the ‘907 and ‘177 patents do not raise the

  same noninfringement issue that the parties litigated in ParkerVision I. (Id. at p. 6). Plaintiff

  characterizes the key claim limitation in ParkerVision I as requiring “energy transferred to

  a storage device [capacitor to] ‘generate’ a down-converted [baseband] signal [for the first

  time].” (Id. at p. 10). 11

           Plaintiff submits that the asserted claims of the ‘907 and ‘177 patents differ from

  the ParkerVision I claims, and supports this contention by observing that the Patent and

  Trademark Office (“PTO”) found these two patents to claim different inventions than the

  earlier-expiring patents asserted in ParkerVision I. (Id. at p. 11). That is, on examination,




  10   ParkerVision identifies those patents as the ‘902, ‘836, ‘246, and ‘116 patents. (Doc.
       327, p. 3).
  11   ParkerVision acknowledges that in the claim construction briefing, the parties request
       construction of “matched filtering/correlating module” in the ‘177 patent, but neither
       party’s proposed construction includes a “generating” limitation. (Id. at p. 5).



                                                  8
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 9 of 19 PageID 15146



  the examiner did not issue an obviousness-type double patenting rejection even though

  the ‘907 and ‘177 patents descend from the ‘551 patent (Id. at pp. 11–12).

                3.     Miscellaneous

         Qualcomm also asserts the Plaintiff conceded that appellate finality in ParkerVision

  I would resolve the infringement claims as to the Receiver Patents. (Doc. 318, p. 11).

  However, the position ParkerVision expressed in its Motion to Sever and Stay is not as

  damning as Qualcomm claims.

         Qualcomm quotes ParkerVision as stating that “appellate finality in its current form

  would resolve ParkerVision’s infringement claims as to the Receiver Patents and Claims.”

  (Doc. 318, p. 11). Yet ParkerVision said something quite different:

                Defendants assert that the Receiver Patents and Claims in
                ParkerVision II recite the same “‘energy sampling’ concept” as
                is present in claim 27 of U.S. Patent No. 6,266,518 and that
                all of the accused Qualcomm products in ParkerVision II
                (including new ParkerVision II Accused Products that were
                not at issue in ParkerVision I) are substantially similar to the
                accused Qualcomm products in ParkerVision I with respect to
                the “‘energy sampling’ concept” so that preclusion should
                apply. Assuming, arguendo, that Defendants’ assertion is
                true, at most appellate finality in its current form would resolve
                ParkerVision’s infringement claims as to the Receiver Patents
                and Claims and the accused Qualcomm products . . . at issue
                in ParkerVision I. And, if Qualcomm’s new ParkerVision II
                Accused Products that were not at issue in ParkerVision I
                cannot be proven to be substantially similar so that issue
                preclusion applies, those products will likewise remain at
                issue.

         (Doc. 217, pp. 3–4).

         ParkerVision further qualified its acknowledgement of possible claim preclusion by

  observing that “none of the patents in ParkerVision I is at issue in ParkerVision II, and no

  receiver patent in ParkerVision II shares the exact same specification as any of the

  patents-in-suit in ParkerVision I.” (Id. at p. 3 n.5). ParkerVision also challenged



                                                9
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 10 of 19 PageID 15147



  Qualcomm’s assertion that the accused products in ParkerVision II are substantially

  similar to the Qualcomm accused products in ParkerVision I. (Id. at n.6). As a result,

  contrary to Qualcomm’s representation, ParkerVision had not conceded the applicability

  of claim preclusion.

  II.    STANDARD OF REVIEW

         A.     Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter

  of law.” Fed. R. Civ. P. 56(a). The party moving for summary judgment must “cit[e] to

  particular parts of materials in the record, including depositions, documents, electronically

  stored information, affidavits or declarations, stipulations . . . , admissions, interrogatory

  answers, or other materials” to support its position that it is entitled to summary judgment.

  Fed. R. Civ. P. 56(c)(1)(A). “The court need consider only the cited materials,” but may

  also consider any other material in the record. Fed. R. Civ. P. 56(c)(3).

         An issue of fact is “genuine” only if “a reasonable jury could return a verdict for the

  nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is

  “material” if the fact could affect the outcome of the lawsuit under the governing law. Id.

  The moving party bears the initial burden of identifying those portions of the record

  demonstrating a lack of genuine dispute of material fact. Celotex Corp. v. Catrett,

  477 U.S. 317, 323 (1986); Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260

  (11th Cir. 2004). If the movant shows “an absence of evidence to support the nonmoving

  party’s case,” the burden then shifts to the non-moving party to show that there are, in

  fact, genuine disputes of material facts. Celotex, 477 U.S. at 325; see also Porter v. Ray,




                                               10
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 11 of 19 PageID 15148



  461 F.3d 1315, 1320 (11th Cir. 2006), cert. denied, 549 U.S. 996 (2006).

         To satisfy its burden, the non-moving party “must do more than simply show that

  there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.,

  Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, the non-movant must go

  beyond the pleadings and “come forward with specific facts showing that there is a

  genuine issue for trial.” Id. at 587 (emphasis and internal quotation marks omitted); see

  also Crawford-El v. Britton, 523 U.S. 574, 600 (1998) (holding that a non-movant carries

  its burden on summary judgment only by “identify[ing] affirmative evidence” which creates

  a genuine dispute of material fact).

         In determining whether a genuine dispute of material fact exists, the Court must

  read the evidence and draw all factual inferences therefrom in the light most favorable to

  the non-moving party and must resolve any reasonable doubts in the non-movant’s favor.

  Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir. 2007). Summary judgment

  should only be granted “[w]here the record taken as a whole could not lead a rational trier

  of fact to find for the non-moving party.” Matsushita, 475 U.S. at 587.

         B.     Claim Preclusion

         “[A] party who has litigated an issue and lost should be bound by that decision and

  cannot demand that the issue be decided over again.” In re Freeman, 30 F.3d 1459, 1465

  (Fed. Cir. 1994); Allen v. McCurry, 449 U.S. 90, 94 (1980) (preclusion “relieve[s] parties

  of the cost and vexation of multiple lawsuits”). Collateral estoppel in a patent case

  “prevents a plaintiff who previously litigated a claim that certain technology infringed its

  patent (and lost) from taking ‘another bite at the apple’ by again asserting that the same

  technology infringes.” Reese v. Verizon Cal., 498 F. App’x 980, 982 (Fed. Cir. 2012).




                                              11
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 12 of 19 PageID 15149



         Collateral estoppel applies when: “(1) the issue is identical to one decided in the

  first action; (2) the issue was actually litigated in the first action; (3) resolution of the issue

  was essential to a final judgment in the first action; and (4) plaintiff had a full and fair

  opportunity to litigate the issue in the first action.” In re Freeman, 30 F.3d at 1465; Pleming

  v. Universal-Rundle Corp., 142 F.3d 1354, 1359 (11th Cir. 1998) (identifying factors). The

  Federal Circuit has stated: “[o]ur precedent does not limit collateral estoppel to patent

  claims that are identical. Rather, it is the identity of the issues that were litigated that

  determines whether collateral estoppel should apply.” Ohio Willow Wood v. Alps S., 735

  F.3d 1333, 1342 (Fed. Cir. 2013) (emphasis in original); Soverain Software v. Victoria’s

  Secret Direct Brand, 778 F.3d 1311, 1319 (Fed. Cir. 2015) (“Complete identity of claims

  is not required to satisfy the identity-of-issues requirement for claim preclusion”). “If the

  differences between the unadjudicated patent claims and adjudicated patent claims do

  not materially alter the question of invalidity, collateral estoppel applies.” Ohio Willow

  Wood, 735 F.3d at 1342 (citation omitted).

  III.   DISCUSSION

         A.      The Accused Technology—ParkerVision II

         ParkerVision correctly argues that issue preclusion extends to new products only

  if the Defendant shows “a close identity” between the accused and adjudicated devices.

  ArcelorMittal Atlantique et Lorraine v. AK Steel Corp., 908 F.3d 1267, 1274 (Fed. Cir.

  2018). “Accused devices are essentially the same where the differences between them

  are merely colorable or unrelated to the limitation in the claim of the patent.” Id. Plaintiff




                                                  12
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 13 of 19 PageID 15150



  argues that Qualcomm has failed to show that the Flying Dutchman design is essentially

  the same as the Magellan design. 12

          In an attempt to show that the Flying Dutchman and Magellan designs are

  essentially the same, Qualcomm cites its prehearing brief before the ITC. But citing one’s

  own arguments during litigation is not enough to demonstrate the lack of a genuine issue

  of material fact. Creative Compounds, LLC v. Starmark Labs., 651 F.3d 1303, 1311 (Fed.

  Cir. 2011) (discrediting “conclusory attorney arguments” as summary-judgment

  evidence). Qualcomm also references unsworn rebuttal witness statements by James

  Jaffee, (Doc. 321-8), and Dr. Behzad Razavi, (Doc. 321-7). Mr. Jaffee is employed by

  Qualcomm, and his experience and qualifications to offer an opinion on the similarity

  between the Flying Dutchman and Magellan designs are unclear. Moreover, Mr. Jaffee’s

  statement is conclusory at best. Neither Mr. Jaffee nor the Defendant conduct a side-by-

  side comparison of the relevant architecture of Magellan and Flying Dutchman. 13

  Qualcomm’s reference to Dr. Razavi’s statement is also unhelpful. While Dr. Razavi’s

  response to defense counsel’s questions is a bit more detailed, the Defendant does not

  direct the Court to specific responses which support its contention that Flying Dutchman

  and Magellan share a close identity. The Court is not inclined to fill in the gaps of

  Defendant’s summary judgment argument. Finally, Dr. Razavi’s qualifications in the

  relevant field are unclear in that the exhibit is not accompanied by his CV.




  12   The Flying Dutchman design was not involved in ParkerVision I.
  13   In its rebuttal, Qualcomm references an exhibit which purports to be one page of a
       deposition given by Mr. Jaffee. (Doc. 330, p. 4). It is not possible for the Court to
       determine the context of Mr. Jaffee’s statement from the excerpt, Mr. Jaffee
       equivocates in his testimony, and he fails to discuss the Flying Dutchman.



                                              13
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 14 of 19 PageID 15151



         Any similarity or dissimilarity between the design of Magellan and Flying Dutchman

  was not decided in the first action, nor did ParkerVision have a full and fair opportunity to

  litigate this issue. On this basis alone, Defendant’s Motion for Partial Summary

  Judgement is due to be denied.

         B.     The ‘907 and ‘177 Patents

         Qualcomm argues that “[e]ach of the independent asserted claims of the ‘907

  patent requires ‘providing . . . energy from the energy storage device to the load’ and

  further requires that the same ‘energy provided to the load forms a down-converted

  signal.” (Doc. 318, p. 23). Claim 1 of the ‘907 patent provides:

                1. A method for down-converting an electromagnetic signal,
                comprising:

                       periodically coupling an electromagnetic signal that
                includes a carrier signal to an energy storage device and a
                load, wherein the periodic couplings occur at a rate less than
                twice the frequency of the carrier signal;

                       providing, during the periodic couplings, energy from
                the electromagnetic signal to the load; and

                      providing, between the periodic couplings, energy from
                the energy storage device to the load, thereby changing the
                amount of energy stored by the energy storage device;

                      whereby the energy provided to the load forms a down-
                converted signal.

  (Doc. 318-25).

         Qualcomm compares claim 1 of the ‘907 patent to claim 23 of the ‘551 patent,

  which provides: “said storage module receives . . . energy transferred . . . wherein a lower

  frequency signal is generated from the transferred energy.” (Doc. 318, p. 23). Qualcomm

  contends the language in claim 23 of the ‘551 patent is the “same concept” as claim 1 of




                                               14
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 15 of 19 PageID 15152



  the ‘907 patent. 14 (Id.). The Defendant argues claim preclusion applies because the two

  patents use “slightly different language to describe substantially the same invention.” Ohio

  Willow, 735 F.3d at 1342. (Id.).

          As for the ‘177 patent, Qualcomm takes the position that all of the asserted claims

  require that a device produce a low-frequency baseband signal using energy transferred

  from the modulated carrier into a storage element. (Id. at p. 24). The Defendant points to

  claim language that requires “performing down-conversion using a ‘matched

  filtering/correlating module.’” (Id.). This language has not been construed by the Court,

  and the parties disagree over its correct construction. Qualcomm proposes that the

  “matched filtering/correlating module” include an integrator, which is an energy storage

  device used to store energy transferred from a high-frequency input signal. (Id.). On the

  other hand, ParkerVision’s proposed construction does not include an energy storage

  device. (Doc. 325-3, p. 3). As Qualcomm points out, however, ParkerVision’s proposed

  construction does include the accumulation and transfer of samples of a modulated RF

  carrier signal. (Id.). Qualcomm contends the accumulation and transfer language

  envisions an energy storage device. (Doc. 318, p. 25).

          Qualcomm submits that a “named inventor of the ‘177 patent testified that the

  matched filtering/correlating module is ‘basically’ an ‘integration function,’ and uses

  energy stored in the ‘capacitor’ to generate the down-converted signal. (Id.). The

  Defendant submitted an excerpt from a deposition of Mr. Robert Cook taken December




  14   Claim 23 of the ‘551 patent is an apparatus claim, and claim 1 of the ‘907 is a method
       claim.



                                              15
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 16 of 19 PageID 15153



  17, 2015. (Doc. 318-40). 15 Mr. Cook’s qualifications are not discussed in the deposition

  excerpt, save that he acknowledges he is one of the inventors. (Id. at 199:18–20). When

  asked, “[w]hat’s a matched filtering correlating module,” Mr. Cook replies, “I’m going to

  say that I don’t know, because I did not develop that mathematical relationship for it.” (Id.

  at 199:13–17). When asked, “[d]o you have at least an understanding of how the matched

  filter correlating module performs ParkerVision’s energy sampling concept,” Mr. Cook

  states, “A matched filter basically has a response that is complimentary to the signal

  you’re looking for. And so it responds in an optimal way to the signal you’re looking for . .

  . I don’t want to get too deep into the weeds, because it’s not my mathematics.” (Id. at

  200:10–25). Mr. Cook does, however, testify that “the energy sampling process looks like

  a matched filter, because it’s – basically it’s an integration function; and current through

  a capacitor is – is the integral of the voltage.” (Id. at 201:7–11). He also agrees that for

  the matched filter correlating module, one must store energy in the capacitor. (Id. at

  201:18–22). Cook states that one must also generate the downconverted signal. (Id. at

  201:23–25). He elaborates that the matched filter correlating module does not eliminate

  the requirement to have a capacitor. (Id. at 202:17–22).

          ParkerVision counters that the issue is not whether Qualcomm’s products infringe

  the asserted claims of the ‘907 and ‘177 patents, but whether the differences between

  those claims and the ParkerVision I claims change the infringement analysis. (Doc. 327,

  p. 13). See Nichia Corp. v. VIZIO, Inc., No. CV 16-545, 2018 WL 1942413, at *7 (C.D.

  Cal. Mar. 29, 2018). Plaintiff argues that Qualcomm fails to compare the ParkerVision I




  15   The excerpt is from page 198 through page 205, and the deposition concludes on
       page 264. (Doc. 318-40).



                                               16
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 17 of 19 PageID 15154



  analysis to the ‘907 and ‘177 claim language to show the former bars infringement of the

  latter. (Id.). ParkerVision submits that claim 1 of the ‘907 patent requires that “energy

  provided to the load forms a down-converted signal.” (Id.). The asserted claims of the

  ‘177 patent required one or more “matched filtering/correlating modules.” Plaintiff thus

  concludes that the relevant claims of the ‘907 and ‘177 patents do not require a baseband

  signal and do not require any signal to be “generated” using an “energy storage device”

  to down-convert a high-frequency signal. (Id.).

          In ParkerVision I, the district court and the Federal Circuit held the accused

  Qualcomm devices do not infringe because “baseband current is created by the double-

  balanced mixer before the current reaches the capacitors.” ParkerVision I, 621 F. App’x

  at 1016. ParkerVision argues that both the district court and the Federal Circuit

  understood the “generating” limitations of the ParkerVision I claims to require capacitors

  to create, in the first instance, the baseband signal. (Doc. 327, p. 14). ParkerVision

  contends that the ‘907 claims require that the “energy provided to the load,” which “forms

  a down-converted signal,” come from an energy storage device and “also from the

  electromagnetic signal itself.” (Id.). The claim therefore requires “a down-converted

  signal” formed in a load using energy taken directly from the electromagnetic signal,

  without charging and discharging a capacitor. (Id.). 16 ParkerVision’s interpretation of claim

  1 of the ‘907 patent is supported by the sworn declaration of Dr. Phillip Allen. (Doc. 327-

  1, ¶ 12). 17 Dr. Allen opines that claim 1 of the ‘907 patent describes “energy that is




  16   Claim 1 of the ‘907 patent: “providing, during the periodic couplings, energy from the
       electromagnetic signal to the load.” (Doc. 318-25).
  17   Dr. Allen’s education, training, and experience are documented in his declaration.



                                               17
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 18 of 19 PageID 15155



  provided to the load (during periodic couplings) from the electromagnetic signal, without

  passing through the energy storage device.” (Id.). Dr. Allen also attests that claim 1

  describes that “energy provided to the load, including the energy provided directly from

  the electromagnetic signal, forms a down-converted signal.” (Id.). This testimony creates

  a material issue of fact precluding summary judgment as to the ‘907 patent.

        ParkerVision argues that summary judgment is not appropriate as to the claims of

  the ‘177 patent, since “neither the ‘177 claims themselves nor the parties’ proposed

  constructions of ‘matched filtering/correlating module’ require an energy storage device

  to generate a down-converted signal.” (Doc. 327, p. 17). Dr. Allen has examined the ‘177

  patent and ParkerVision’s proposed construction of “matched filtering/correlating

  module.” (Doc. 327-1, ¶ 20). Dr. Allen opines that “[a]s with the ‘907 claims, all of the

  energy provided to the load comes from the switch-down-converted signal. . . . Because

  the switch-down-converted signal is a down-converted signal, so too is the signal shaped

  in the load as a result of receiving energy from the switch-down-converted signal.” (Id.).

  Once again, Dr. Allen’s declaration crates a material issue of fact that bars summary

  judgment.

  IV.   CONCLUSION

        Qualcomm carries the burden of proof to show there is no material difference

  between the patents-at-issue in ParkerVision I and the claims now asserted by

  ParkerVision; that is, identity of the issues. Ohio Willow Wood Co., 735 F.3d at 1342.

  Qualcomm also has the burden of proving there is no material difference between the

  accused products in ParkerVision I and the accused products at issue now. Aspex




                                             18
Case 6:14-cv-00687-PGB-LRH Document 348 Filed 01/16/20 Page 19 of 19 PageID 15156



  Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1378 (Fed. Cir. 2013). The Defendant

  has failed to carry its burden on both issues.

         For all these reasons, it is ORDERED AND ADJUDGED that Qualcomm’s Motion

  for Partial Summary Judgment (Doc. 318) is DENIED.


         DONE AND ORDERED in Orlando, Florida on January 16, 2020.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                              19
